DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed limitations “the air scoop having a concaved surface that is recessed upward relative to the floor panel” in claim 1, “the air scoop having a concaved surface that is recessed upward relative to the exterior bottom surface” in claim 8, “the air scoop having a concaved surface that is recessed upward relative to a vehicle floor panel” in claim 15 are new matter not supported by the originally filed specification. The originally filed recessed upward into the vehicle 10 relative to the floor panel 30 (paragraph [0023]) and Figs. 1 and 3 show the air scoop 38 located inside the vehicle. However, the claimed limitation “recessed upward relative to the vehicle floor panel/exterior bottom surface” is readable on the air scoop located outside the vehicle. Therefore the claimed invention is broader than the disclosed invention and is not supported by the originally filed specification. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bezian et al. (JPH06507592 A) in view of Luders (EP0654397 A1) and Bambrook (GB 2456338 A).
 	 Bezian et al. disclose a vehicle climate control system comprising: an air scoop (an air intake port of an air duct 15 is considered as air scoop) disposed along a bottom surface of a vehicle floor panel (Fig. 1, at 6); a vertical air duct 15 extending upward from the air scoop and configured direct air from the scoop toward a heat exchanger 13 (Fig. 1). Bezian et al. also disclose a vehicle 1 comprising: a heat exchanger 13 configured to condition air being delivered to a cabin 3; an air scoop (an air intake port of an air duct 15 is considered as air scoop) disposed along an exterior bottom surface of the vehicle (Fig. 1, at 6); an air duct 15 extending upward from the air scoop and configured to establish fluid communication between the air scoop and the heat exchanger 13 (Fig. 1). Bezian et al. further disclose an air intake for a vehicle ventilation system comprising: an air scoop (an air intake port of an air duct 15 is considered as air scoop)  in fluid communication with surrounding ambient air and a vertically extending duct 15 (Fig. 1, . 

Response to Arguments
Applicant’s arguments, see page 5, first paragraph of remarks, filed 6/15/2021,  with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found reference to Luders (EP0654397 A1), see rejection above. On page 5, first paragraph of remarks, the applicant also argued that the airfoil in Bambrook extends vertically and not horizontally as claimed in amended claims 2 and 9 and new claim 21. The examiner disagreed. Figs. 2-3 of Bambrook clearly show the airfoil 30, 50 extends laterally and horizontally between opposing sides 16 and 19, 21 of the air scoop 14. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY